Citation Nr: 0915615	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from March 1947 to 
November 1969.  His awards and decorations include the Air 
Medal with star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2001 and June 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In a September 2007 decision, the Board reopened the claim 
for service connection for skin disability, and remanded that 
matter for further evidentiary development.  In the decision 
the Board denied service connection for several other 
disorders.  The Veteran thereafter appealed the denial of 
service connection for the referenced disorders to the United 
States Court of Appeals for Veterans Claims (Court); the 
Court has yet to adjudicate that portion of the Veteran's 
appeal.

At the time of the September 2007 Board decision, the Veteran 
had perfected his appeal of the matter of service connection 
for low back disability.  This issue was not included in the 
Board's September 2007 decision because the RO failed to 
forward the temporary file containing the Veteran's 
substantive appeal of that issue, or to otherwise alert the 
Board that a substantive appeal of the issue had been filed.  
The Board is now aware that service connection for low back 
disability is ripe for appellate review, and will consider 
that matter in the instant decision.

On his VA Form 9 of November 2006, the Veteran requested a 
Board hearing "if necessary."  To clarify the Veteran's 
desire for a hearing in this case the Board contacted him by 
telephone in March 2009, at which time he indicated that he 
did not desire a Board hearing in his appeal.  He submitted a 
FAX the same day confirming the telephone conversation.

The Veteran and his representative appear to have raised the 
issue of service connection for a lipoma.  This matter is 
referred to the RO for appropriate action.  

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 


FINDINGS OF FACT

1.  A chronic skin disorder was not manifested during the 
Veteran's active duty service or within one year of his 
discharge therefrom, nor is current skin disability related 
to such service or to any injury during service, including 
exposure to herbicides. 

2.  A chronic low back disorder was not manifested during the 
Veteran's active duty service or within one year of his 
discharge therefrom, nor is current low back disability 
otherwise related to such service or to any injury during 
service, and current low back disability was not caused or 
chronically worsened by service-connected disability. 


CONCLUSIONS OF LAW

1.  Skin disability was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  Low back disability was not incurred in or aggravated by 
the Veteran's active duty service and is not proximately 
related to service-connected disability, nor may it be 
presumed to be incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice as to the skin disability in May 
2002, February 2004, October 2005 and September 2007 
correspondences, and as to the low back disability in an 
April 2005 correspondence.  The September 2007 correspondence 
provided notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted, and a supplemental statement of the case 
thereafter adjudicated the claims.  The Board points out that 
the September 2007 correspondence only referenced the skin 
disorder, and therefore arguably did not provide notice as to 
the above two elements with respect to the low back disorder 
claim.  Even if true, as discussed below, service connection 
for low back disability is not warranted.  Therefore, he can 
not have been prejudiced by VA's failure to provide him with 
adequate notice of the referenced two elements.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  In his regard the Board 
notes that the September 2005 remand requested that the RO 
contact the National Personnel Records (NPRC) or other 
appropriate agencies to obtain any available records for the 
Veteran from the McClellan, Mather and Moffett military 
facilities.  The NPRC responded in November 2005 that it 
could not provide the requested records, and the service 
department responded the same in September 2006; the Veteran 
responded to the RO's explanation to him of the above 
responses by indicating that his efforts were also 
unavailing.  In light of the above efforts by both VA and the 
Veteran, the Board finds that further efforts to obtain any 
additional service treatment records for the Veteran would be 
futile.  The Board notes in any event that the Veteran 
acknowledges that he did not report low back complaints after 
1956 out of fear for his position.

Moreover, the record shows that he was examined by VA in 
connection with his claims in October 2006 and October 2007.  
As to the above examinations, the Veteran contends that they 
are inadequate because they were not conducted by a 
physician, because the examiner was incompetent, and because 
the examiner made several factual errors.  As to the 
competency of the examiner, the use of a medical professional 
other than a physician is permissible for the purposes of 
38 U.S.C.A. § 5103A.  See Cox v. Nicholson, 20 Vet. App. 563, 
568-70 (2007).  As to the factual errors purportedly made by 
the examiner, the referenced errors pertained to matters 
(such as whether the Veteran lived with his spouse or not) 
that in fact are irrelevant to the etiology of the claimed 
disorders. 

In short, the Board finds the Veteran's assertion that the 
October 2006 and October 2007 examinations are inadequate to 
be unpersuasive.  The Board has reviewed the referenced 
examination reports and finds them to be adequate.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of a malignant tumor during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the Veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Although § 3.310 was 
amended, those changes were more restrictive, so the Board 
will only consider the former version of the regulation.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied.  38 C.F.R. § 3.309(e) (2008). 

A.  Skin disability

The Veteran contends that his skin disability, including the 
numerous skin cancers for which he has received treatment 
since 1999, are due to exposure to herbicides in service.

The service treatment records show that at a November 1948 
flight physical, the Veteran presented with facial acne.  In 
1966 he was treated for probable seborrheic dermatitis of the 
scalp and ears.  In 1968 he was treated for hyperkeratosis of 
the vocal cords.

On file are VA, private and military hospital records 
covering the period from 1987 to 2007.  At an herbicide 
protocol examination in July 1990, the Veteran reported a 
history of a rash in service.  He indicated that for the past 
8 years he had experienced skin problems.  He reported a 
post-service occupation as a pistachio farmer.  Physical 
examination showed hyperpigmented plaque-like lesions on the 
left thigh and right forearm.  An October 1990 entry 
indicates that the Veteran had a history of herbicide 
exposure in service, as well as sun exposure.  The Veteran 
reported a history in service of scalp cysts.  Physical 
examination showed ecchymoses of the face and forearms, as 
well as solar lentigo of the right forehead and left thigh, 
and open comidones of the left cheek and auricular area; the 
clinician diagnosed the Veteran as having possible skin 
sequelae of Agent Orange.  

In 1999 the Veteran was evaluated for a lower gum mass 
eventually identified as a bone overgrowth.  Subsequent 
treatment records show that beginning in 2000, the Veteran 
had a number of skin carcinomas excised, including melanomas 
of the back and left shoulder, basal cell and squamous cell 
carcinomas of various areas, and hyperkeratosis affecting 
parts of his body.  His skin was noted to be chronically sun-
damaged.  A June 2002 herbicides protocol examination noted 
the history of melanomas, basal cell carcinomas, and actinic 
keratoses.  Physical examination disclosed the absence of 
vocal cord abnormalities but showed multiple ecchymoses on 
the forearms.  The clinician concluded that the Veteran had 
no medical condition associated with herbicide exposure.

The Veteran attended a VA examination in October 2007.  He 
reported that he worked for 26 years after service as a 
pistachio farmer with field oversight.  The examiner 
summarized the treatment notes addressing the Veteran's 
history of dermatological conditions.  Physical examination 
disclosed the presence of multiple keratotic papules, as well 
as scars from the prior lesion excisions.  There was no 
evidence of a recurrence of seborrheic keratosis, actinic 
keratosis, keratoacanthomas, melanoma, or basal cell 
carcinoma.  The examiner concluded that it was not at least 
as likely as not that the referenced disorders were causally 
related to service, including to herbicide exposure.  He also 
concluded that the melanomas were not related to sun exposure 
because of their non-exposed location, and were probably 
genetic.  The examiner explained that the Veteran did not 
have chloracne.  He finally concluded that the solar 
exposure-related disorders were not at least as likely as not 
related to service, but rather related to post-service 
farming activities.

The Board initially notes that the Veteran's service 
personnel records do clearly show that he served in Vietnam.  
He therefore is presumed to have been exposed to herbicides 
in service.

The Board notes that neither skin cancer nor any other skin 
disorder manifested by the Veteran is listed as a disease 
subject to presumptive service connection on an herbicide 
basis.  See 38 C.F.R. § 3.309(e).  In this regard, although 
the Veteran was shown to have acne in 1948, he has never been 
diagnosed with chloracne, and the October 2007 examiner 
concluded that the Veteran did not have chloracne either 
currently or historically.  The Board notes that on June 12, 
2007, and after reviewing the most recent study of the 
National Academy of Sciences, VA's Secretary did not find a 
basis for adding skin cancer (or any other disorder not 
already included in the above regulation) to the list of 
disorders subject to a presumption of service connection 
based on exposure to herbicides.  See 72 Fed. Reg. 32,395 
(2007).  Service connection on a presumptive basis (due to 
herbicide exposure) therefore is not warranted.

The veteran is not precluded, however, from establishing 
service connection for a disease he believes is related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  In this case, however, although the 
Veteran was treated for acne, probable seborrheic dermatitis, 
and vocal cord hyperkeratosis in service, none of those 
conditions was considered chronic in service, and there is no 
post-service evidence of skin disability until at least 1990, 
more than 20 years after service.  The current skin disorders 
do not include acne, vocal cord hyperkeratosis or seborrheic 
dermatitis.  To the extent the Veteran contends that he 
nevertheless had experienced skin problems in the interim 
period, the Board finds his account to lack credibility, 
given the absence of any complaints to his treating 
clinicians until 1990.  The Board finds it probative in this 
regard that the record contains treatment entries dating from 
at least 1987, which the Board would have expected to contain 
some reference to skin problems prior to 1990.  The Board is 
aware that some records from the intervening years are no 
longer in existence because the treating physician died or 
retired.  Nevertheless, when examined in 1990 the Veteran 
dated the onset of his current skin disorders to 
approximately 1982, which is still more than a decade after 
service, and which undercuts any suggestion of continuity of 
symptoms since service.
 
In support of the Veteran's claim is the October 1990 entry 
by a VA clinician.  Notably, however, that entry was not 
based on a review of the Veteran's claims files (including 
the records showing an absence of any skin complaints for 
decades after service), did not offer a rationale, and in any 
event was speculative in that the clinician indicated only 
that it was possible that the Veteran had a skin disorder 
that was related to herbicide exposure.  In contrast, the 
June 2002 examiner specifically determined that the Veteran 
in fact had no current sequelae of herbicide exposure, 
although that same examiner clearly was aware of the 
Veteran's skin disorders.  More importantly, the October 2007 
VA examiner reviewed all of the evidence of record, including 
the October 1990 opinion, and concluded that the Veteran's 
skin disorders were not etiologically related to service, 
including to any herbicide exposure therein.  The examiner 
further attributed the Veteran's skin disorders to other 
etiologies such as genetic predisposition and post-service 
occupational activities, providing a rationale for the 
opinion.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For the reasons stated above, and in the context of the 
evidence of record, the Board places greater weight on the 
October 2007 VA opinion in particular, than on the opinion of 
the October 1990 clinician.  As already explained, the 
opinion supportive of the claim is speculative, and is based 
on a history supplied by the veteran which is not considered 
credible and which is not corroborated by contemporaneous 
evidence.  That opinion is therefore of no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

The Board also notes that to the extent the veteran himself 
believes his skin disability is related to service, including 
to herbicide exposure, as a layperson, his statements as to 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given that there is no evidence of a chronic skin disorder in 
service or until decades after service, and no competent or 
probative evidence linking the current skin disability to 
service or any event in service, the Board finds that service 
connection for skin disability is not warranted.  As the 
preponderance of the evidence is therefore against the claim, 
the claim for service connection for skin disability is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

B.  Low back disability

The Veteran contends that he experienced a low back injury in 
the 1950s when he was struck by a runaway jet aircraft.  He 
explains that this injury, as well as the normal rigors of 
life as a naval aviator, resulted in continuous back pain in 
service for which he did not seek treatment out of fear of 
being grounded.  He also contends that the back disorder was 
caused or aggravated by his nonservice-connected knee 
disorders.

The service treatment records show that the Veteran was 
treated in May 1956 for back strain.  

On file are VA, private and military hospital records 
covering the period from 1987 to 2007.  The records are 
silent for any complaints or findings regarding a low back 
disorder until 1999.  At a July 1990 examination, the Veteran 
reported being struck by a jet in service, but did not 
mention any back injury or current back problems, and 
physical examination of the spine was negative for any 
abnormalities.  Beginning in 1999 the Veteran was treated for 
degenerative disc disease, degenerative joint disease, and 
stenosis of his low back, eventually requiring surgery in 
2002.  In July 2001 the Veteran reported to his private 
physician, Munish Gupta, M.D., that his back problems began 
in 1999; he did not mention any service injury or service low 
back complaints.  In a September 2005 entry, Dr. Gupta 
indicated that the Veteran's low back disability began as a 
degenerative disease which took years to develop.  He noted 
that the Veteran informed him of an injury to the back in 
service caused by a jet aircraft striking him, for which he 
required hospitalization.  The Veteran indicated that he 
never reported his low back complaints in service out of fear 
for his job.  Dr. Munish concluded that the Veteran's 
degenerative arthritis was service-related.

In a June 2006 statement, the Veteran's son indicated that 
the Veteran was worried about passing flight physicals in 
service.

In an August 2006 statement, Mr. G.N., Jr. indicated that he 
served with the Veteran from 1951 to 1953, and that although 
he had no first-hand knowledge of the Veteran's claimed 
service injury, he had no reason to doubt the Veteran's 
account.

The Veteran attended a VA examination in October 2006.  He 
reported being struck in the back by a jet aircraft in 1955.  
The examiner noted that the service records did show 
treatment for a back strain in 1956, but were silent for any 
further reference to back problems, and that the post-service 
records were silent for any reference to back problems until 
decades after service.  The examiner also reviewed Dr. 
Gupta's opinion.  After physical examination, the examiner 
diagnosed the Veteran as having degenerative disc disease, 
degenerative joint disease, and spinal stenosis.  The 
examiner concluded that it was less likely than not that the 
current back disability resulted from events in service.  The 
examiner explained that there was no treatment shown of a 
chronic disorder until more than 30 years after service, and 
that it was likely there were other factors which contributed 
to the development of the disorder.

Although the service treatment records document one occasion 
in which the veteran was treated for back strain in 1956, the 
remainder of his service treatment records are silent for any 
further reference to back complaints or findings.  The Board 
notes that the Veteran contends he was in combat in service.  
Even if true, the Veteran does not contend that he injured 
his back in combat, or that he sought treatment for his back 
disorder other than in 1956.

More importantly, even if the Veteran experienced more back 
problems in service than the records show, there is no post-
service evidence of low back disability for almost 3 decades 
after service.  Although the Veteran now contends that 
missing treatment records from physicians who are dead or 
retired would have documented low back problems, treatment 
records from 1987 to the present are actually silent for any 
such complaints until 1999, and examinations of the spine 
prior to 1999 did not reveal any abnormalities.  The Board 
finds it particularly noteworthy that the Veteran, at his 
July 1990 examination, reported being injured by a jet 
aircraft, but did not mention any associated back injury or 
current back problems.  Moreover, although he eventually told 
Dr. Gupta in 2005 that his back problems began with the 1950s 
injury, this is inconsistent with his earlier assertion to 
the same physician in July 2001, at which time he dated the 
onset of his symptoms to 1999.  In light of the above, the 
Board finds the Veteran's current account of the onset of his 
back to service to lack credibility.

In support of the claim the Veteran has submitted Dr. Gupta's 
opinion that the low back disorder is related to service.  
Dr. Gupta's opinion, however, is based on the Veteran's 
report of history, which the Board has found to lack 
credibility.  Moreover, Dr. Gupta did not even address the 
history he took from the Veteran in July 2001, when the 
Veteran reported that his symptoms began 3 decades after 
service.

In contrast, the October 2006 examiner reviewed the claims 
files, including Dr. Gupta's opinion, and concluded that the 
current low back disability was not related to service, 
including to the 1950s jet accident.  The examiner provided a 
rationale for the opinion which is consistent with the 
record.

The Board accords greater probative value to the October 2006 
examiner's opinion, given that it was based on a review of 
all the evidence of record, and is consistent with the 
Veteran's actual history as shown in the evidence on file.  
Specifically, that other than the one occasion in 1956, there 
is no mention of back complaints or findings in service or 
until 1999, despite the Veteran's obvious familiarity at 
least since 1987 with seeking medical attention.

The Veteran contends in the alternative that his low back 
disorder was caused by his bilateral knee disability.  
Service connection is not in effect for right or left knee 
disability, and therefore service connection for low back 
disability as secondary to those disorders is not warranted.  
Nor does the evidence show, or the Veteran claim, that his 
low back disorder is related in any manner to his service-
connected bilateral hearing loss or tinnitus.

Given that there is no evidence of a chronic low back 
disorder in service or until decades after service, and no 
competent or probative evidence linking the current low back 
disability to service or any event in service, or otherwise 
suggesting a relationship to any service-connected disorder, 
the Board finds that service connection for low back 
disability is not warranted.  As the preponderance of the 
evidence is therefore against the claim, the claim for 
service connection for low back disability is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for skin disability is 
denied.

Entitlement to service connection for low back disability is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


